Citation Nr: 0527346	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  05-21 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to educational benefits, under Chapter 1606, 
Title 10, United States Code.  



ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran has unverified active duty service in the Unites 
States Navy from November 1966 to April 1967 and from 
December 1976 to May 1976.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Regional Processing 
Center of the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant indicated 
disagreement with that decision and, after being furnished a 
statement of the case, filed a substantive appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the veteran's VA Form 9, Substantive Appeal, filed in July 
2005, the veteran requested a hearing at the RO before a 
Veterans Law Judge.  To date, no hearing has been scheduled 
and there is no indication that the veteran has withdrawn his 
request for a hearing.  Hence, the hearing must be scheduled 
by the RO.  See 38 C.F.R. § 20.700 (2004).  

The Board notes that while the Regional Processing Center of 
the Buffalo, New York RO issued a decision in this matter, 
the veteran lives in Hatboro, Pennsylvania.  As such, the 
hearing should be scheduled at the Philadelphia, Pennsylvania 
RO.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

The RO should schedule the veteran for a 
hearing at the Philadelphia, Pennsylvania 
RO before a Veterans Law Judge in 
accordance with applicable procedures.  
He should be notified of the date and 
time of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2004).  If he desires 
to withdraw the request for the hearing, 
he must do so in writing to the RO.

Once the hearing is conducted the matter should be returned 
to the Board in accordance with applicable provisions.  The 
purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



